COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Frank and Clements


PAIGE L. THORNTON
                                                                MEMORANDUM OPINION*
v.     Record No. 0165-04-2                                         PER CURIAM
                                                                    MAY 25, 2004
PHILIP MORRIS USA AND
AMERICAN PROTECTION
INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gregory O. Harbison; Geoffrey R. McDonald & Associates, P.C.,
                 on brief), for appellant.

                 (Thomas J. Mitchell; Hunton & Williams LLP, on brief), for
                 appellees.


       Paige L. Thornton appeals a decision of the Workers’ Compensation Commission

denying her Claim for Benefits, and finding that she failed to prove she sustained an injury by

accident arising out of her employment on September 10, 2002. We have reviewed the record

and the commission’s opinion and find no reversible error. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Thornton v. Philip Morris USA, VWC

File No. 211-48-82 (Dec. 22, 2003). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.